UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6585



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY WAYNE COATS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-00-60-FO, CA-02-67-5-F)


Submitted:   June 25, 2002                  Decided:   July 8, 2002


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy Wayne Coats, Appellant Pro Se. Peter W. Kellen, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Timothy Wayne Coats seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we deny a certificate

of appealability and dismiss the appeal substantially on the

reasoning of the district court.*           United States v. Coats, Nos. CR-

00-60-FO; CA-02-67-5-F (E.D.N.C. Mar. 21, 2002).             We dispense with

oral       argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    DISMISSED




       *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                        2